ATTACHMENT TO ADVISORY ACTION

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Applicant's amendment and declaration filed on 05/25/2021 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claims. Specifically, the amendment has not been entered in light of amendments to the claims 1 and 12 reciting “a solvent system comprising: hexamethyldisiloxane”, claims 6, 7 and 18 reciting “solvent system comprises hexamethyldisiloxane and methyl acetate” and claims 13, 15 and 16 reciting “a solvent system comprising: hexamethyldisiloxane present in an amount” which requires further search and consideration. Further, the declaration has not been entered given that applicants failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented. 

/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787